Citation Nr: 1733393	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-26 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right patella, status post medial arthrotomy with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 correspondence, the Veteran's agent withdrew on the Veteran's behalf the request for a personal hearing before a member of the Board (Travel Board hearing).

The Board remanded this matter in September 2015 for additional development.  As discussed below, subsequent to the development and readjudication of the claim in the November 2016 supplemental statement of the case (SSOC), the Veteran renewed his request for a Travel Board hearing.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016 the Veteran renewed his request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2016), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  Since the RO schedules hearings, a remand of these matters to schedule the requested hearing is warranted.




Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




